SCHOTT, Judge.
Plaintiff has appealed from a summary judgment dismissing his claim against American Employers Insurance Company, one of a number of defendants. He claims damages for injuries sustained in an accident which occurred on July 23, 1973, while he was engaged in making repairs to electrical equipment located in a building in New Orleans.
Defendant had issued its policy of liability insurance to Tishman Construction of Louisiana, Inc. for the period February 26, 1971, to February 26, 1972. Tishman had constructed and completed the building some time prior to the date of plaintiff’s accident.
The policy contains the following definition :
“ ‘Occurrence’ means an accident, including injurious exposure to conditions, which results, during the policy period, in bodily injury or property damage neither expected or intended from the standpoint of the insured;” (emphasis ours)
Under the policy’s schedule of hazards covered “Completed Operations” is specifically “Excluded.”
Plaintiff attempts to avoid the effect of Oceanonics, Inc. v. Petroleum Distributing Company, 292 So.2d 190 (La., 1974), aff’g 280 So.2d 874 (La.App.2nd Cir. 1973), but we find the cited case to be controlling and dispositive of his appeal.
The judgment is affirmed.